FORM 12B-25 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING [ ] Form 10-K [ ] Form 20-F [ ] Form 11-K [X] Form 10-Q [ ] Form N-SAR For the Period Ended: September 30, 2006 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not applicable PART I - REGISTRANT INFORMATION EastBridge Investment Group Corporation Full Name of Registrant ATC Technology Corporation Former Name if Applicable 2129 East Cedar Street, Unit 30, Tempe, Arizona 85282 Address of Principal Executive Office PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed: (Check box if appropriate) | (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or | expense; | | (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or | portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject | quarterly report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before | the fifth calendar day following the prescribed due date; and | [X] | (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. | PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. The Company is in the process of compiling information for the quarter ended September 30, 2006 for the Form 10-QSB and submitting such information for review, which review has not yet been completed. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Keith Wong, CEO (480) 966-2020 (Name) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). [X] Yes [ ] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. EastBridge Investment Group Corporation (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2006 /s/ Keith Wong Keith Wong, CEO ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
